Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		                   DETAILED ACTION
In view of the Appeal Brief filed on February 8, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/GWENDOLYN BLACKWELL/               Supervisory Patent Examiner, Art Unit 1762                                                                                                                                                                                         




REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gugumus (US 6,828,364) in view of Kiehne et al (US 2006/0008641 A1) and applicant’s admission in the instant publication US 2018/0215898 A1.
Gugumus teaches a stabilizer mixture comprising two different sterically hindered amine compounds with a pigment and/or an UV absorber in claim 1.  The instant formula (I) and the instant formula (II) are taught at top of cols. 23 and 24 and at bottom of cols. 17 and 18, respectively.  Applicant admits that the commercial compounds (A) except TINYVIN NOR371 are known in [0017] of the instant publication US 2018/0215898 A1 which are taught at col. 21, lines 4-28 of Gugumus.  Gugumus teaches various mixtures of the stabilizers at cols. 40-46 and the instant stabilizer mixture of CHIMASSORB 944 (formula I) and UVASORB HA 88 (formula II) at col. 41, lines 36-37.
The recited formula (II-1) of claim 3 and formula (II-1-a) of claim 13 are known as CHIMASSORB 119 as taught by Gugumus (col. 59, line 60 to col. 60, line 10) and a mixture of CHIMASSORB 944 (formula I) and CHIMASSORB 119 (formula (II-1-a)) is further taught at col. 41, lines 27-28.
3H7 since Gugumus teaches and equates the hydrogen atom and C1-18 alkoxy group for R6 at col. 3.  Also, applicant states that it is a commercial product in [0017] of the instant publication US 2018/0215898 A1.
Gugumus teaches that a ratio of the two different sterically hindered amine compounds (component (I)) and the pigment (component (X-I)) is 1:10 to 10:1 which would encompass the instantly recited ratio of 20:1 to 2:1 of claim 1.
Gugumus teaches 2-(2’hydroxyphenyl)benzotriazole and 2-hydroxybenzophenone as the UV absorber at bottom of col. 3 which would meet the recited optional component (III) of claims 7 and 13.
Gugumus teaches utilization of the stabilizer mixture for stabilizing organic materials such as polymers at col. 46, line 29 to col. 50, line 3 and various articles thereof including (laminated) films at col. 54, lines 17-20.  Gugumus further teaches the instantly recited low density polyethylene (col. 46, line 42), ethylene/alkyl acrylate copolymers and ethylene/vinyl acetate copolymer (col. 47, lines 21-23) of claim 9.
Gugumus teaches optional additives including antioxidants, fillers and antistatic agents at col. 54, line 63 to col. 59, line 10 which would make claim 8 obvious.
The instant invention further recites heat reflecting interference platelet pigments which are also known as IR-reflective lamellar pigments in the art over Gugumus.
Kiehne et al teach various advantages of employing IR-reflective lamellar pigments with UV stabilizer(s) in [0057] in which a high concentration of the UV stabilizer yielding adverse effects is taught.  In other words, utilization of the IR-reflective lamellar pigments would reduce an amount of the UV stabilizer which is known to yield adverse effects.  The instant heat reflecting interference platelet pigments (i.e. IR-reflective lamellar pigments) are taught in [0040-0041].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the IR-reflective lamellar pigments taught by Kiehne et al in the stabilizer mixture taught by Gugumus in lieu or in addition to the pigment with the recited ratio taught by Gugumus since Kiehne et al teach various advantages of employing IR-reflective lamellar pigments with UV stabilizer(s) are well-known as taught by Kiehne et al and further to utilize such stabilizer mixture for stabilizing a polymer such as the low density polyethylene, ethylene/alkyl acrylate copolymers and ethylene/vinyl acetate copolymer with or without the UV absorber such as the 2-(2’hydroxyphenyl)benzotriazole or 2-hydroxybenzophenone and to obtain an article such as (laminated) film which are taught by Gugumus absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Thus, utilization of the known commercially available IR-reflective lamellar pigments of Kiehne et al in Gugumus in order to reduce amount of sterically hindered amine compounds which are known to yield adverse effect when used in a higher amount.

s 1-3, 5-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiehne et al (US 2006/0008641 A1) in view of Gugumus (US 2003/0225191 A1) and/or Gugumus (US 6,828,364), and further in view of applicant’s admission in the instant publication US 2018/0215898 A1. 
As to “An additive mixture, comprising” of claim 1:
1.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  
Thus, the presence of the major amounts of a polymer discussed below would make the claim 1 obvious as well absent further limitations.
2.  The preamble alone (i.e. An additive mixture alone) would have little probative value since the only recited limitation of the claim 1 is a ratio of the components (A) and (B) which would not mean that the additive mixture would comprise 100 wt.%, especially in view of the recited “comprising”.  In other words, the recited “An additive mixture” can be called as “A composition comprising” or “A masterbatch comprising” which would permit other components.  Thus, the claims 1-3, 5 and 6 are also included in the rejection.
Kiehne et al teach IR-reflective biaxially oriented polyester film obtained from a polyester compositions comprising at least one IR-reflective lamellar pigment and at least one UV stabilizer in a form of a masterbatch in abstract, [0014] and [0039]. 
 of Kiehne et al utilizes two different masterbatches each comprising the IR-reflective lamellar pigment and the UV stabilizer separately, whether the instant composition of the claim 7 is obtained by the recited single additive mixture of the claim 1 or two different masterbatches would be immaterial since an invention in a product-by-process is a product, not a process since the claim 7 utilizing the additive mixture of the claim 1 as a single package would be inherently same as the product-by-process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Kiehne et al teach that the IR-reflective lamellar pigments such as metal oxide coated phyllosilicates, kaolin and talc in [0040] which would meet the instantly recited heat reflecting interference pigments of the claims 1, 5 and 6.
Kiehne et al teach employing other fillers and antiblocking agents in [0060-0061] which would make the claim 8 obvious.
Kiehne et al teach that the film includes a single-layer film or a film coated with various copolyesters in [0036] which would make the recited multilayer film of claim 12 obvious.
The instant claim 7 in view of claim 1 further recites an additive mixture comprising (A) at least one high molecular weight, sterically hindered triazine compound having a formula (I) or a mixture of at least one high molecular, sterically hindered triazine compound having a formula (I) and (B) at least one high molecular triazine compound having a formula (II) with the recited heat reflecting interference pigments in a ratio of 20:1 to 2:1 without any amount thereof over Kiehne et al.  
Such amounts would overlap at least the recited ratio of 2:1 (i.e. 1.5 wt.% of the pigment and 3 wt.% of the UV stabilizer) for the recited additive mixture comprising (A) at least one high molecular weight, sterically hindered triazine compound having a formula (I) or a mixture of at least one high molecular, sterically hindered triazine compound having a formula (I) and (B) at least one high molecular triazine compound having a formula (II) with the recited heat reflecting interference pigments of claim 1.
Kiehne et al further teach that the at least one UV stabilizers include sterically hindered amines and triazines at bottom of [0054] which are commercially available at bottom of [0058] and in claim 9.  Such UV stabilizers are well-known in the art.
The instant high molecular weight, sterically hindered triazine compound having a formula (I) includes or is known as commercial CHIMASSORB 944 and CHIMASSORB 2020 as taught by [0453] and [0461] of Gugumus (US 2003/0225191 A1) and by [0017] and [0027] of the instant publication US 2018/0215898 A1.  Also, the instant high molecular weight triazine compound having a formula (II) includes or is known as commercial UVASORB HA 88 as taught by [0459] of Gugumus (US 2003/0225191 A1) and by [0017] and the last two structures in [0027] of the instant publication US 2018/0215898 A1.  The commercial compounds (A) except TINYVIN NOR371 are taught in [0017] of the instant publication US 2018/0215898 A1 as well as in [0122] of Gugumus (US 2003/0225191 A1).  
3H7 would make it obvious since Gugumus (US 2003/0225191 A1) teaches and equates the hydrogen atom and C1-C18alkoxy in [0078] (R32) and [0052] (R6-).  Also, applicant states that it is a commercial product in [0017] of the instant publication US 2018/0215898 A1
As to the formula (II-1-a) of claim 13, the recited formula (II-1-a) of claim 13 is known as CHIMASSORB 119 as taught by [0122] of Gugumus (US 2003/0225191 A1). The CHIMASSORB 119 taught in [0455] deemed incomplete as evidenced by Gugumus (US 6,828,364, col. 59, line 60 to col. 60, line 10).  Also, applicant states that it is a commercial product in [0017] of the instant publication US 2018/0215898 A1.  
Gugumus (US 2003/0225191 A1) further teaches a ratio of a stabilizer mixture (compounds (I), (II) and (III)) and pigment (X1) (see [0348] in which (X1) is taught as the pigment) is 1:10 to 10:1 in [0353] which would encompass the instant ratio. 
Gugumus (US 6,828,364) basically teach the same taught by Gugumus (US 2003/0225191 A1) with an additional pigment as discussed above (i.e. Gugumus teaches a stabilizer mixture comprising two different sterically hindered amine compounds with a pigment and/or an UV absorber in claim 1).
Further as to optional mixture of stabilizers, a prior art reference’s teachings, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list,  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known UV stabilizer such as commercial ChImassorb 944 or a combination of ChImassorb 944 and UVASORB HA 88 or derivatives thereof taught by either Gugumus in the polyester composition of Kiehne et al (Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)) since Kiehne et al teach that the at least one UV stabilizers include sterically hindered amines and triazines which are commercially available as taught by both Gugumus and both Gugumus further teaches a mixture of stabilizers and Gugumus (US 6,828,364) further teach a stabilizer mixture further comprising an additional pigment and since Kiehne et al teach that amounts of the IR-reflective lamellar pigments and the UV stabilizer falling within scope of the claims ( When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In the case where the claimed ranges “overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) (MPEP 2123) absent showing otherwise.
Further as to a UV absorber (III) of claims 7 and 10, it is claimed as an optional component.  In case it is a mandatory component, Kiehne et al further teach that the at least one UV stabilizers include 2-hydroxybenzophenones in [0054] and thus further utilization of the2-hydroxybenzophenones in the composition of Kiehne et al would be obvious since the “at least one UV stabilizers” would encompass two or more and since utilization of a mixture of the stabilizer is well-known as taught by examples of Gugumus. 
Further as to claim 15, Kiehne et al teach utilization of two separate masterbatches, but both Gugumus teach a single mixture of the stabilizer(s) and the pigment.  Thus, utilization of a single masterbatch/additive mixture comprising the stabilizer(s) and at least one IR-reflective lamellar pigment would be obvious since the single masterbatch would provide at least convenience and since the single masterbatch/addtivei mixture comprising the stabilizer(s) and a pigment is known as taught by the both Gugumus.


			   EXAMINERS’ COMMENT

Again, applicant asserted unexpected result by pointing to Tables 1 and 2 without addressing the following reasons given in the last office action (i.e. such showing would be insufficient to overcome the rejection).
1. Examples of the Tables 1 and 2 utilizing 1:1 mixture of a compound of the formula (I-1-a) and of formula (II-1-a) recited in the claim 13 are directed to a three-layer film comprising ethylene acetate copolymer and only claims 12 and 15 are directed to a film. Thus, the examiner does not see any unexpected result for the claimed additive mixture comprising HALS or mixture of HALS and the recited pigment per se. In other words, what is unexpected result for the claimed mixture alone of the claims 1-3 and 5-10 or a generic article thereof including a molded article other than a multilayer film of the claim 11?
Also, the asserted unexpected time to 50% initial elongation at break would not be a critical factor for a thick molded article useful for outdoor use such as polycarbonate or polyester. Further, the multilayer film of the claim 11 would encompass various structures such as polyester/ethylene acetate copolymer, polyester/ethylene acetate copolymer/polyester, polyethylene/ethylene acetate copolymer/polyolefin and applicant failed to show any data as to such structures.
2. The recited polymers of claims 12 and 15 would encompass various polymers other than the ethylene acetate copolymer used in the examples and claims 12 and 15 recite neither any amount of the mixture nor the three-layer film comprising the ethylene 
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing must be reviewed to see if the results occur over the entire claimed range. In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Applicant failed to explain why the ordinary artisan would expect the result obtained with the two examples of the three-layer film of the ethylene acetate copolymer comprising particular additives (i.e. light stabilizer I-1-a or 1:1 mixture of light stabilizer I-1-a and light stabilizer II-1-a) and the amounts thereof would apply to all species of polymers of the claims 12 and 15 comprising any amount of the additives or low density polyethylene and ethylene-butyl acrylate copolymer of the claim 13 comprising any amount of the additives. See In re Kao, 639 F.2d 1057, 1068 (Fed.Cir. 2011) (“If an applicant demonstrates that an embodiment has an unexpected result and provides an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner, this will generally establish that the evidence is commensurate with the scope of the claims.”).
In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992) [E]ven though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (citations omitted).
3. The applicants have not established that the evidence in the applicants’ specification provides a comparison with the closest prior art. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Examples of Gugumus utilize polypropylene in Example 1 and thus a fair comparison would be based on the polypropylene, not on the ethylene-butyl acrylate copolymer used in the instant example.
As to asserted orientation of the heat and light reflecting pigment, it is not the claimed limitation and Gugumus, Kiehne et al and Kieser et al all teach a polymeric film and thus the asserted required orientation of the heat and light reflecting pigment for the reasonable expectation of successfully improving the heat and/or light stability of any product would be met or inherent for the above rejections. The [0006-0011] of Kiehne et .


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  3 page product brochure for ChImassorb 944 by BASF, Nov. 2010 and 2 page product brochure for Tinuvin NOR 371 by BASF, Feb. 2011.  Both brochure teach the art well-known utilization of additional UV absorbers for synergistic effects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






THY/May 19, 2021                                                 /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762